In consolidated actions, inter alia, to recover a brokerage commission on the sale of real property, the defendants Henry Lewandowski and Richard Lipsman appeal from so much of an order of the Supreme Court, Suffolk County (Cannavo, J.), dated June 3, 1992, as denied their motion for summary judgment dismissing the complaint as asserted against them and granted the plaintiff’s cross motion to serve an amended complaint.
*619Ordered that the order is affirmed insofar as appealed from, with costs.
To obtain summary judgment the movant must make a "prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Here, we find that the appellants did not make such a showing. We further find that the Supreme Court properly granted the plaintiffs cross motion for leave to serve an amended complaint pursuant to CPLR 3025 (b) (see, Nissenbaum v Ferazzoli, 171 AD2d 654, 655).
We have reviewed the appellants’ remaining contentions and find them to be without merit. Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.